Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 2, 2018                                                                                          Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156389(55)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  GRANT BAUSERMAN, KARL WILLIAMS, and                                                                Elizabeth T. Clement,
  TEDDY BROE, on Behalf of Themselves and All                                                                         Justices
  Others Similarly Situated,
               Plaintiffs-Appellants,
                                                                    SC: 156389
  v                                                                 COA: 333181
                                                                    Ct of Claims: 15-000202-MM
  UNEMPLOYMENT INSURANCE AGENCY,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its supplemental brief is GRANTED. The supplemental brief will be accepted
  for filing if submitted on or before May 23, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 2, 2018
                                                                               Clerk